Citation Nr: 1033952	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been received to reopen 
the claim for service connection for arteriosclerotic heart 
disease, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral knee disability, 
and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen 
the claim for service connection for lumbar spine disability, and 
if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen 
the claim for service connection for diabetes mellitus, and if 
so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen 
the claim for service connection for sleep apnea, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 
1957.  He had active duty for training from July to August 1985 
and from July to August 1966 in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2007, a statement of the case 
was issued in September 2007, and a substantive appeal was 
received in September 2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The RO denied service connection for arteriosclerotic heart 
disease, bilateral knee disability, lumbar spine disability, 
diabetes mellitus, and sleep apnea in June 2003.  The Veteran did 
not appeal.  

2.  Evidence received since the June 2003 rating decision does 
not raise a reasonable possibility of substantiating the claims 
of service connection for arteriosclerotic heart disease, 
bilateral knee disability, lumbar spine disability, diabetes 
mellitus, and sleep apnea.  


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision denying service connection 
for arteriosclerotic heart disease, sleep apnea, bilateral knee 
disability, lumbar spine disability, and diabetes mellitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

2.  New and material evidence has not been received to reopen the 
claims of service connection for arteriosclerotic heart disease, 
bilateral knee disability, lumbar spine disability, diabetes 
mellitus, and sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

This discussion applies only with respect to the claims for 
service connection for arteriosclerotic heart disease, diabetes 
mellitus, and sleep apnea, as they are the only claims being 
decided at this time.  Upon receipt of a complete or 
substantially complete application, VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in May 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening 
claims, and by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
concerning effective date and degree of disability, was provided. 

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service, VA, and private treatment records, and has 
afforded the Veteran the opportunity to give testimony before the 
Board.  VA examinations are not necessary since the claims are 
not being reopened.  38 C.F.R. § 3.159.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Pertinent criteria and background

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 38 C.F.R. § 3.303.  Service connection 
may be established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  38 C.F.R. § 3.303.  
Arteriosclerosis, arthritis, and diabetes mellitus may be 
presumed to have been incurred in service if it is manifest to a 
degree of 10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The Veteran did not serve in the Republic of Vietnam during the 
Vietnam Era, and so he is not presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Proof of 
exposure to Agent Orange during service must be shown.  Out of 
the disabilities claimed, VA currently recognizes Type 2 diabetes 
and ischemic heart disease as associated with exposure to 
herbicides.  See 38 C.F.R. § 3.309(e); 75 Fed.Reg. 53202 (August 
31, 1010). 

Service connection was denied by the RO for all of the 
disabilities at issue in June 2003.  Each of the disabilities was 
shown at that time, but there was not a nexus shown between any 
of them and service.  It is noted that the Veteran also claimed 
Agent Orange exposure in 2003; the RO found no evidence to 
establish such exposure.  The Veteran was informed of that 
decision in June 2003 and did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Arteriosclerotic heart disease 

The RO denied service connection for arteriosclerotic heart 
disease in June 2003.  At that time, arteriosclerotic heart 
disease had been shown, but the evidence did not show that it was 
incurred or aggravated by service.  There was no evidence of 
treatment in service for a heart or vascular condition, nor was 
there a relationship between the current heart disease and 
service shown by the record.  

In order for evidence to be new and material evidence, it would 
have to show arteriosclerotic heart disease in service or to a 
degree of 10 percent within one year of separation, or relate the 
Veteran's current arteriosclerotic heart disease to service or to 
a service-connected disability.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

In May 2007, the Veteran indicated that his cardiac condition is 
secondary to his diabetes mellitus.  However, service connection 
is not in effect for diabetes mellitus.  The Veteran's contention 
that he was exposed to Agent Orange was advanced in connection 
with his earlier claims, and his current assertions in that 
regard are therefore duplicative and not new and material.  As 
the RO previously had knowledge of current heart disability but 
denied on the basis of no link to service, and a finding of no 
Agent Orange exposure, the addition of ischemic heart disease to 
the list of disabilities presumed to be related to Agent Orange 
exposure does not change the underlying basis for the June 2003 
denial.  

Moreover, no new evidence has been received suggesting that 
arteriosclerotic heart disease was manifest in service, or to a 
degree of 10 percent within one year of service separation.  
Further, other than the Veteran's reiterations of exposure Agent 
Orange, there is no evidence of such exposure, nor is there any 
other new  evidence suggesting a link to service.  In light of 
the above, the Board concludes that new and material evidence has 
not been received, and so the claim for service connection for 
arteriosclerotic heart disease should not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Diabetes mellitus

Likewise, the Board finds no new and material evidence to reopen 
the diabetes claim.  The fact of diabetes and his assertions 
regarding exposure to Agent Orange during service were of record 
at the time of the June 2003 decision.  Evidence received since 
June 2003 consists of additional medical evidence showing 
treatment for diabetes and reiterations from the Veteran 
regarding exposure to Agent Orange.  None of this evidence adds 
anything to the record.  A March 21, 2007, letter from Dan Stoll, 
PAC is to the effect that the Veteran has been treated for 
diabetes for many years, as well as sleep apnea.  The author of 
this letter goes on to say that it is his understanding that 
these disorders are lined to Agent Orange exposure.  This 
individual then recommended that the Veteran be considered for 
such exposure during his past military career.  However, this 
letter is not evidence of exposure during service, or the 
incurrence of any of the disorders during service.  It is merely 
a plea to consider the Veteran's possible exposure.  The March 
21, 2007, letter is not new and material evidence.  The Board 
finds that the diabetes mellitus claim has also not been 
reopened. 

Sleep apnea

The RO denied service connection for sleep apnea in June 2003, 
indicating that service medical records were silent for reference 
to it and that it had not been shown that it began in service.  
At the time, it had been shown as early as December 1989 post-
service.  Nothing has been received since the June 2003 decision 
which reasonably raises the possibility of changing the outcome.  
There is still no evidence of sleep apnea in service or for many 
years thereafter.  The Veteran's current assertions regarding 
Agent Orange exposure, as discussed above, are not new and 
material.  Also, as discussed above, the March 21, 2007, letter 
from Dan Stoll, PAC does not constitute new and material 
evidence.  The claim of service connection for sleep apnea is 
also not reopened.  

Knees and lumbar spine

These claims were also previously denied in June 2003.  At the 
time, regarding the Veteran's lumbar spine disability claim, the 
RO noted that he had had treatment for lumbar strain in 1955, 
1964, and 1973.  However service medical records subsequent to 
those periods were negative for continuing treatment for this 
condition.  Moreover, the earliest date of treatment following 
service had been in 1988.  The RO found that service connection 
could not be established because although a current lumbar spine 
disability was shown, his service medical records failed to show 
treatment for a chronic low back disability in service.  In other 
words, it found that there was not a nexus between the Veteran's 
post-service low back disability and service.  Evidence that 
would be new and material would be evidence that would make up 
for this evidentiary defect.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Also in June 2003, the RO denied service connection for bilateral 
knee condition finding that although private medical records had 
noted current problems with his knees, service treatment records 
were negative for any findings of a chronic left or right knee 
disability.  Evidence that would be new and material would be 
evidence that would make up for this evidentiary defect.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

After reviewing all of the evidence received since the June 2003 
rating decision, the Board is also unable to find new and 
material evidence to reopen the lumbar spine and knee claims.  
The Veteran's statements merely reiterate his belief that these 
disorders are related to service.  He implicitly made the same 
contentions in connection with the June 2003 rating decision, and 
his current statements add nothing new to the record.  There is 
otherwise nothing in any medical records received since June 2003 
which suggests a causal link to service.  

Conclusion

The Board understands the Veteran's contentions.  However, 
principles of finality preclude a merits analysis of the claims 
unless new and material evidence is received.  New and material 
evidence with regard to these issues would be evidence (not 
previously of record) which suggests exposure to Agent Orange 
and/or evidence (not previously of record) which shows that a 
claimed disorder was manifested during service, within a 
presumptive period, or is otherwise caused by service.  Evidence 
that he is being treated for the disorders would not be new and 
material evidence as that fact was known before.  It adds nothing 
new to the record.  Likewise, statements by the Veteran which 
reiterate previous statements are not new and material evidence.  
Should the Veteran obtain evidence in the future which is new and 
material, he may always request that his claims be reopened. 


ORDER

The claims of service connection for arteriosclerotic heart 
disease, bilateral knee disability, lumbar spine disability, 
diabetes mellitus, and sleep apnea are not reopened.  The appeal 
is denied as to all issues..  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


